Citation Nr: 0636321	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967 and from January 1970 to January 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  

The Board previously remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) for 
issuance of a notice letter informing the veteran of the 
provisions of the Veteran's Claims Assistance Act (VCAA), 
and its significance to the continued development of his 
claim.  

Regrettably, however, still further development is required 
before the claim on appeal can be decided.  So this case is 
again being REMANDED to the RO via    the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

After preliminarily reviewing and evaluating the relevant 
medical evidence concerning the overall clinical severity of 
the veteran's PTSD, further psychiatric examination is needed 
to comprehensively evaluate this condition, including 
reconciling varying assessments of its severity which are 
already of record.  

According to the record, the veteran most recently underwent 
VA examination in July 2004, when he reported having 
experienced symptoms including restricted affect, intrusive 
thoughts, irritability, and lack of participation in 
significant life activities.  On objective mental status 
examination, he was alert and oriented to person, time and 
location.  His speech was of normal rate and tone.  His 
thought processes were logical, and there were no delusions 
or hallucinations.  His affect was restricted and mood 
somewhat agitated.  Judgment and insight were both fair.  The 
examiner diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 55.  

Since then, the veteran has provided a September 2004 letter 
from a clinical psychologist at the Columbia VA Medical 
Center (VAMC), who explained that he had been involved in the 
veteran's treatment over the previous six-years.  He stated 
the veteran's PTSD had caused him to experience significant 
depression and anxiety, intrusive thoughts, sleep 
disturbances, and social isolation.  He further indicated the 
veteran had chronic irritability and anger, which under 
certain circumstances could result in impaired impulse 
control and verbal confrontations in the workplace.  Also 
indicated was an adverse effect upon interpersonal 
relationships with family members and in an occupational 
environment.  

This statement suggest the veteran has one or more symptoms 
commensurate with the next higher 70 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (A General Rating 
Formula for Mental Disorders).  This statement also suggest, 
however, he has symptoms corresponding to the current 50 
percent rating.  So there is apparent disagreement concerning 
the severity of his PTSD.  Hence, another VA examination is 
required to more completely assess the severity of 
this condition, including consideration of the September 2004 
psychologist's findings on the extent of symptomatology 
attributable to this condition.  Additionally, the report of 
this examination will provide more recent objective clinical 
findings since those mentioned date from some two years ago.  
See Young v. Gober, 17 Vet. App. 460 (2000); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the              Columbia 
VAMC since September 2004, and then 
associate all records obtained with his 
claims file.  

2.	Schedule the veteran for a VA 
examination to assess the severity of 
his service-connected PTSD.  

This examination should include a review 
of the veteran's pertinent history and 
current complaints, as well as a 
comprehensive clinical evaluation to 
obtain all findings necessary to evaluate 
this condition, in accordance with the 
applicable rating criteria at 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The 
examiner should assign        a GAF score 
and explain what the score means.              
The examiner should also attempt to 
reconcile the clinical findings provided 
in the report of the July 2004 
VA examination with those presented in 
the September 2004 psychologist's report.  

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the reports of the prior 
July 2004 VA psychiatric examination 
and September 2004 psychologist's 
statement.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006);  Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the claim to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

